Citation Nr: 0014958	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-37 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of an L4-L5 diskectomy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.  
The veteran, who had active service from June 1978 to March 
1982, appealed that decision.


FINDING OF FACT

The veteran's postoperative residuals of an L4-L5 diskectomy 
is characteristic of no more than severe intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative residuals of an L4-L5 diskectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for 
postoperative residuals of an L4-L5 diskectomy (low back 
disorder) is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.  In this respect, the Board notes that the 
veteran informed the RO in September 1999 that she was 
hospitalized that month in New Orleans, Louisiana.  However, 
she did not indicate that the hospitalization was for her low 
back disorder; indeed, the record reflects that the veteran 
has several other nonservice-connected disorders.  In a 
similar vein, the Board notes that the claims file contains 
some suggestion of back surgery in 1997.  The veteran related 
in December 1997 to a VA examiner that she had a lipoma 
removed from her spinal cord.  However, this is not part of 
her service-connected disability, and thus, there is no 
indication that such records are relevant to the issue on 
appeal.

Historically, the veteran underwent a diskectomy at the L4-5 
level on the left in October 1987.  The veteran filed this 
current claim for an increased evaluation for a low back 
disorder in March 1995.  The RO obtained VA treatment records 
dated from March to June 1995 pertaining to the back, 
reflecting the veteran's complaints of back pain.  As a 
result of her claim, the veteran was provided the first of 
several VA examinations in August 1995.  She ambulated with a 
cane.  The examiner noted the veteran's history of back pain.  
The veteran denied numbness or bladder or bowel incontinence.  
Objectively, there was tenderness in the lower lumbar 
paraspinal muscles.  While forward flexion was described as 
limited, backward flexion was normal, as was lateral flexion 
and rotation.  Pain was reported on forward flexion.  There 
was no evidence of muscle wasting in the lower extremities.  
Straight leg raising was positive in the right lower 
extremity but negative in the left.  While deep tendon 
reflexes were decreased in the lower extremities, an EMG 
study was normal of the right lower extremity.  However, a CT 
scan of the lumbosacral spine from the L3-S1 revealed a 
large, broad-based left disc protrusion.  L5 radiculopathy on 
the left side was also noted on a CT scan.

In July 1996, the veteran was admitted to the VA Medical 
Center in Fort Wayne, Indiana as a result of complaints of 
increased low back pain.  The veteran related that the 
increase in pain may have been as a result of exercises, 
including sit-ups.  Upon admission, no sensory deficits were 
noted, and deep tendon reflexes were normal.  There was spasm 
and tenderness present.  Straight leg raising was extremely 
painful on the left side at 15 to 20 degrees, and similarly 
positive on the right at 40 degrees.  She was informed at 
discharge a little over a week after admission to avoid 
lifting objects weighing more than 10 pounds.

In December 1997, the veteran was provided another multi-
component VA examination.  The examiner who performed the 
general medical portion of the examination noted that the 
veteran appeared in a wheelchair.  The veteran explained that 
while she was not wheelchair-bound, the wheelchair was 
required due to chronic back pain and occasional slight lack 
of coordination.  She stated that she could walk with a cane 
approximately 10 to 15 yards, and could transfer to a 
commode.  While denying bladder or bowel incontinence, she 
reported chronic diarrhea for the past several years.  The 
veteran also reported that she had not held a full-time job 
since 1982 due to chronic back pain. 

Objectively, the examiner who conducted the general medical 
portion stated that the examination was difficult as a result 
of the veteran's lack of cooperation and her wheelchair 
status.  Strength in the lower extremities was 4+/5 at the 
foot level, and reflexes were absent.  Coordination of the 
lower extremities was not tested as a result of lack of 
cooperation.  Gross sensory examination was intact.  

The neurological examiner noted the veteran's low back pain 
history, including the 1987 surgery.  The veteran informed 
this examiner that her back pain would radiate into the 
lateral aspect of the left lower extremity but not into the 
foot.  Sensory examination revealed diffuse decreased 
pinprick in the left lower extremity, but not consistent with 
a specific dermatome pattern.  Reflexes were diminished in 
all extremities, with no Babinski or clonus.  This is in 
contrast to the general medical portion of the examination, 
whereby reflexes were absent in the lower extremities.  While 
there was no evidence of significant paraspinous spasm, the 
veteran did complain of pain upon palpation of these muscles.  
She ambulated with an antalgic gait but was able to walk upon 
her toes and heels, and tandem gait with prompting.  The 
examiner concluded by stating that the veteran had a 
relatively normal neurological examination other than 
subjective complaints of loss of sensation.  He recommended 
an EMG and a nerve conduction study to resolve whether the 
veteran's subjective complaints were radiculopathy or a 
result of diabetic neuropathy.  These tests were performed in 
February 1998.  The EMG revealed no evidence of 
radiculopathy, but that early changes in the lower 
extremities were consistent with peripheral neuropathy 
attributed to diabetes mellitus.  

In September 1998, the VA provided the veteran a CT scan of 
her lumbar spine.  The resulting report showed left 
paracentral disc extrusion at the L4-5 with probable disc 
space material extending inferiorly and filling the left 
lateral recess to the level of the L5 pedicle.  The 
interpreting physician commented that the findings had 
progressed from a prior CT scan.  In October 1998, the 
veteran sought VA treatment for complaints of increasing low 
back pain.  Straight leg raising was positive at 20 degrees, 
bilaterally.  Other VA treatment records reflect that the 
veteran was injured in a motor vehicle accident in December 
1998.  She informed a VA clinician in February 1999 that this 
resulted in hand, head and nose trauma.  A March 1999 MRI 
reflected that the veteran's vertebral body marrow signal and 
alignment appeared preserved, but there was abnormal 
decreased disk signal at the L4-5 and L5-S1 levels consistent 
with disc desiccation and degeneration.  Other intervertebral 
disks appeared normal.  

In March 1999, the veteran was admitted for one night at the 
VA Medical Center in Fort Wayne as a result of complaints of 
low back pain.  While there was tenderness in the lumbosacral 
spine, the remainder of the examination was normal, and there 
were no neurological deficits.  An MRI performed on a fee 
basis as a result of the hospitalization noted disc 
protrusion at the L4-5 level, contributing to severe left 
lateral recess compromise and compression of the L5 nerve 
root.  

In September 1999, the veteran informed the RO that she had 
been hospitalized in New Orleans the previous month, which 
prevented her from reporting to a scheduled VA examination.  
Another VA examination was rescheduled in September 1999.  
The veteran informed the neurological examiner that she had 
been largely confined to a wheelchair for the previous three 
years due to back pain.  She indicated that for the previous 
six months, he condition seemed to be really severe in that 
she was unable to do anything - no bending and no lifting.  
Objectively, the veteran had 5/5 strength in the right lower 
extremity and 4-5/5 strength in the left lower extremity.  
Reflexes were almost absent in the ankles, and she could not 
perform a heel-to-shin test.  Subjectively, sensory 
examination revealed decreased sensation to light touch and 
pinprick.  The examiner concluded that the veteran's 
neurological examination seemed to be intact, again noting 
that it was difficult to examine the veteran's left lower 
extremity secondary to complaints of back pain and some 
"give away" type weakness.  He noted that a February 1988 
[sic] did not show any evidence of radiculopathy and MRI of 
March 1999 only showed some changes of degenerative disc 
disease.  He opined that another test was not necessary, but 
would repeat an EMG, if necessary to determine whether the 
veteran had ongoing radiculopathy or if she had significant 
peripheral neuropathy secondary to her diabetes mellitus, 
which, he felt, would explain some of her symptoms.

The veteran informed the orthopedic examiner in September 
1999 that she had low back pain and weakness.  While the 
veteran reported the ability to ambulate around the home, she 
stated that she used the wheelchair when in public.  
Objectively, she could forward flex to 70 degrees and extend 
10 degrees.  Lateral bending was about 15 degrees 
bilaterally.  Muscle strength was 5/5 on the right lower 
extremity and 4+/5 on the left.  Deep tendon reflexes were 
1/2 bilaterally.  Tenderness was also noted.  That examiner 
stated that the veteran had some L4-5 and maybe some L5-S1 
radicular symptoms consistent which could be consistent with 
a disc herniation or stenosis on that side.  He commented 
that her MRI did coincide with this finding and he felt that 
this was the cause of her lower leg numbness, tingling, and 
weakness.  He opined that her lower back pain was more likely 
due to degenerative changes.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

The veteran's low back disorder is currently evaluated as 40 
percent disabling under Diagnostic Code 5293, which evaluates 
intervertebral disc syndrome.  A 40 percent evaluation is 
warranted when symptoms are severe, with recurring attacks 
with intermittent relief.  Id.  A 60 percent evaluation, the 
highest under this diagnostic code, is warranted when 
symptoms are pronounced; with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

In light of the above, the Board finds that the 
symptomatology attributable to the veteran's low back 
disorder more nearly approximates the currently assigned 
rating of 40 percent.  The Board notes that the findings 
shown on examination over a several year period are not 
entirely consistent.  Indeed, even examinations conducted in 
close proximity to each other are not entirely consistent in 
reported findings.  However, the majority of the evidence 
does not show neurological findings due to the veteran's 
service-connected low back disorder that are pronounced in 
degree.  The Board also notes that examiners have reported 
that neurological examination of the veteran has been 
difficult based on the veteran's wheelchair status and on her 
ability to cooperate with examiners due to subjective 
complaints of pain.  Moreover, the Board observes that 
evaluation of the veteran's low back disorder also appears to 
be complicated by the presence of peripheral neuropathy due 
to nonservice-connected diabetes mellitus.  

In any event, the Board has reviewed the entire evidentiary 
records and is unable to find that a higher evaluation is in 
order in this case.  As noted above, a 40 percent evaluation 
is warranted when symptoms are severe, with recurring attacks 
with intermittent relief and a 60 percent evaluation, the 
highest under this diagnostic code, is warranted when 
symptoms are pronounced; with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  In August 1995, straight 
leg raising was positive on the right and a CT scan revealed 
a large left L4-L5 disc protrusion as well as L5 
radiculopathy although an EMG study of the right lower 
extremity was reported to be normal.  There was objective 
evidence of pain on motion.  In July 1996, deep tendon 
reflexes were normal; however there was spasm of the back and 
extremely painful straight leg raising on the left and right.  
In December 1997, sensory testing on neurological examination 
revealed diffuse decreased pinprick in the left lower 
extremity as well as diminished reflexes in all extremities 
although the general medical examiner found absent reflexes.  
The neurological examiner concluded, however, that it was a 
relatively normal neurological examination other than 
subjective complaints of loss of sensation.  A February 1998 
EMG study found no radiculopathy, but rather early changes in 
the lower extremities consistent with peripheral neuropathy 
due to diabetes mellitus.  On VA hospitalization in March 
1999, no neurological deficits were found.  While the 
orthopedic examiner in September 1999 attributed the left 
lower leg weakness, numbness and tingling to the veteran's 
disc herniation, on neurological examination in September 
1999, the examiner concluded that while examination of the 
veteran was difficult, she essentially was intact 
neurologically.  The Board notes further, that strength in 
the lower extremities has almost consistently been reported 
as varying from normal to only slightly diminished.  When 
viewed in its entirely, the evidence above suggests that the 
neurological deficit that may be attributed to the veteran's 
service-connected low back disorder is no more than severe in 
degree.  

Although the 40 percent rating is clearly representative of a 
severe degree of impairment, the Board finds that this rating 
does encompass the veteran's complaints and the findings 
shown on examination to be attributable to the service-
connected disability at issue in this case.  This rating 
contemplates such symptomatology as paravertebral muscle 
spasm, limitation of motion of the spine, tenderness over the 
spine, limitation of straight leg raising, and any other 
neurologic findings corresponding to the level of the disc as 
shown on repeat VA examination.  Although Diagnostic Code 
5293 is not based on limitation of motion, VA's General 
Counsel has held that when a veteran receives less than the 
maximum evaluation under this Diagnostic Code based on 
symptomatology which includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another Diagnostic Code pertaining to limitation of 
motion.  VAOPGCPREC 36-97.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and discomfort 
as well as some limited motion.  However, the disability 
picture presented does not approximate the criteria for a 60 
percent rating under Diagnostic Code 5293.  The reported 
ranges of motion noted on VA examinations does not show 
significantly reduced motion of the low back.  In this 
respect, at the time of the September 1999 VA orthopedic 
examination, she could forward flex to 70 degrees.  
Therefore, even when factoring in the considerations outlined 
above, the disability picture presented does not approximate 
the criteria for a 60 percent rating, and there is not a 
question as to which evaluation should apply.

The Board has also considered the applicability of other 
diagnostic codes.  The current 40 percent evaluation is the 
highest evaluation available based upon loss of range of 
motion and for chronic lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 and 5295.  In the absence of 
ankylosis or residuals of a fractured vertebra, an evaluation 
in excess of 40 percent is not available.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5289.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that her low back disability has 
resulted in marked interference with her employment or 
necessitated frequent periods of hospitalization.  While she 
has reported to VA clinicians that her back pain has 
precluded employment, no medical opinion to this effect has 
been forthcoming.  In a like manner, while the veteran has 
received some inpatient treatment for her back, such by no 
means was frequent.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for an evaluation in excess of 40 percent for 
postoperative residuals of an L4-L5 diskectomy is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

